DETAILED ACTION
This office action follows a reply filed on July 14, 2021.  Claims 2, 11 and 16 have been amended.  Claims 1-20 are currently pending and under examination.
The 112(b) rejections are withdrawn, as applicants have amended to delete the narrower ranges following the broadest range.
The prior rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1-6, 8, 10, 11, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leake (US 6,521,716).
Leake discloses a coating composition curable by Michael reaction comprising (A) a Michael acceptor which is a compound or polymer containing at least two activated olefinic double bonds and (B) a Michael donor which is a compound or polymer containing at least two nucleophilic groups (Abstract).  Leake discloses the Michael acceptor as a polymer of formula (I) (col. 2, ll. 19-45), exemplified as the following:

    PNG
    media_image1.png
    109
    177
    media_image1.png
    Greyscale
, 
where R can be H and A is a divalent aliphatic group (col. 8, l. 54 to col. 9, l. 27). 
	Leake specifically discloses that the Michael donor can be a polymer of acetoacetoxyethyl methacrylate (col. 13, ll. 19-22 and col. 21, ll. 43-49).
	Leake discloses that the compositions contain a basic catalyst, specifically listed to include tertiary amine catalysts, such as diazabicycloundecene or diazabicyclononene, a substituted guanidine, or triethylamine (pKa=10.8) (col. 21, ll. 50-57). 
	Leake anticipates instant claims 1, 3-6, 10 and 11.
	As to claims 2 and 16, triethylamine is specifically listed as a suitable catalyst and meets both of applicants’ catalyst in instant claim 1, applicants’’ additive in instant claim 2, and applicants’ further components in instant claim 16.
	As to claim 8, Leake discloses preparing the Michael acceptor as follows, where route (1) is representative of the claimed alkylidene malonate polymer, and where the diol is specifically listed to include butane-1,4-diol (col. 10, ll. 35-40):

    PNG
    media_image2.png
    339
    458
    media_image2.png
    Greyscale

Note claim 8 is a product by process claim, and regardless of whether diethyl methylene malonate or dimethyl methylene malonate is used, the same polymer/oligomer having an alkylidene malonate functionality is formed.
	As to claim 14, Leake discloses the inclusion of organic and inorganic pigments (col. 23, ll. 38-47).
	As to claim 17, Leake does not disclose the MEK double rub test; however, the composition disclosed by Leake is prepared using the same components as claimed and applicants to not describe this property as being met by a specific method of mixing; therefore, the composition inherently possesses the same number of MEK double rubs.  See MPEP 2112.01(I) and (II).


Claims 1-11, 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/140154, as evidenced by US 9,617,377.


    PNG
    media_image3.png
    96
    362
    media_image3.png
    Greyscale
.
WO ‘154 exemplifies crosslinking the polymers with the polyester macromer by adjusting the pH of the polymer using sodium hydroxide (p. 43, [0088]).
WO ‘154 anticipates instant claims 1, 3-6 and 10.
As to claims 2, 16 and 19, WO ‘154 discloses the inclusion of benzotriazole UV stabilizers, specifically Tinuvin 571 (p. 36, [0069]), which as evidenced by Chemical Book has a pKa of 8.40.
As to claim 7, WO ‘154 discloses the polymers having functional groups which are nucleophilic to further include monomers such as acrylates (p. 3, [006]).
As to claim 8, WO ‘154 specifically discloses the polyester macromers as being prepared from butane diol and diethyl methylene malonate (p. 3, [007]).

US ‘377 discloses that the polyester macromers and compositions containing them will cure if contacted with basic materials, such as a polymerization activator, which includes strong bases, known in the art as sodium hydroxide, as well as salts of polymer bound acids, salts of polyacrylic acid copolymers (col. 23, l. 54 to col 24, l. 27), as well as polyamines (col. 24, l. 62 to col. 25, l. 5).
As to claim 11, US ‘377 specifically lists the polymerization activators to include sodium acetate, which has a pKa of 4.54.
As to claim 14, WO ‘154 discloses the inclusion of pigments (p. 5, [0011]).  Pigments are inherently organic or inorganic.  Choosing either anticipates instant claim 14.
As to claim 17, WO ‘154 does not disclose the MEK double rub test; however, the composition disclosed by WO ‘154 is prepared using the same components as claimed and applicants to not describe this property as being met by a specific method of mixing; therefore, the composition inherently possesses the same number of MEK double rubs.  See MPEP 2112.01(I) and (II).

Claim Rejections - 35 USC § 103
Claims 12, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leake (US 6,521,716), as applied above to claims 1-6, 10, 11, 14, 16 and 17, and further in view of Noomen (US 5,219,958).
Leake anticipates instant claims 1-6, 10, 11, 16 and 17, as described above and applied herein as such, as Leake discloses a coating composition curable by Michael reaction comprising (A) a Michael acceptor which is a compound or polymer containing at least two activated olefinic double bonds, exemplified as the following:

    PNG
    media_image1.png
    109
    177
    media_image1.png
    Greyscale
, 
where R can be H and A is a divalent aliphatic group and (B) a Michael donor which is a compound or polymer containing at least two nucleophilic groups, specifically disclosing a polymer of acetoacetoxyethyl methacrylate, which are reacted in the presence of a basic catalyst, specifically listed to include tertiary amine catalysts, such as diazabicycloundecene.
	Leake does not teach or suggest the inclusion of an acid.
Noomen teaches coating compositions based upon (A) compounds containing activated unsaturated groups and (B) compounds containing activated CH groups (col. 1, ll. 13-17), teaching that it is known that components (A) and (B) will react in the presence of a strong basic catalyst via a Michael addition (col. 1, ll. 44-46).  Noomen teaches that because such catalyst is strongly basic, it has a tendency to become deactivated in the presence of certain acidic additives (e.g., certain pigments) or when the composition is applied to substrates having an acidic nature (col. 1, ll. 46-51).  Noomen teaches that this effect can be 
	Noomen teaches a coating composition prepared by reacting components (A) an activated unsaturated group-containing compound and (B) an activated CH group-containing compound in the presence of a strong basic catalyst which is blocked by at least one carboxylic acid, specifically listed to include acetic acid, propionic acid, benzoic acid, etc. (col. 5, ll. 58-67), teaching that the coating compositions possess extended potlife, good curing speed, and a good balance of physical and mechanical properties (col. 2, ll. 12-15).  Noomen specifically teaches that the basic catalyst and blocking agent can be mixed in situ and added to the composition in quantities, or can be pre-prepared and added to the composition, exemplifying a combination of diazabicycloundecene and benzoic acid or acetic acid (col. 6, ll. 14-22).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added an acid to the coating composition of Leake, as Noomen teaches that the inclusion of an acid in combination with a strong basic catalyst used for Michael additions can provide extended potlife, good curing speed, good physical and mechanical properties, and allow the composition to be used in the presence of acidic additives and substrates.
	Leake in view of Noomen is prima facie obvious over instant claims 12 and 13.
	As to claims 15, 18 and 20, Leake teaches the inclusion of organic or inorganic pigments, and Noomen teaches that because the catalyst is strongly .

Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive. 
Applicants argue that formula (I) of Leake requires -A- groups and nitrogen groups, which are not claimed by the second cure component.
Leake does not require the inclusion of nitrogen groups and both X and X1 can be oxygen.  See col. 8, l. 64 to col. 9, l. 27 and claim 2, where the Michael acceptor is described as a polyester.
As to the -A- groups, applicants claim the second cure component as having an alkylidene malonate functionality provided by the structure of Formula (III), where Leake describes the Michael acceptor as having a repeating unit which includes the claimed functionality AND -A- groups.  Therefore, applicants’ second cure component does not exclude the presence of the -A- groups.
Additionally, in claim 8, applicants claim the Michael acceptor as being formed from the condensation reaction between diethyl methylene malonate and 1,4-butanediol.  As can be seen from the scheme at col. 8, l. 64 to col. 9, l. 27 of Leake, the reaction of such inherently results in the presence of -A- groups, particularly where A is a C4 alkyl group.

Applicants argue that Leake requires the inclusion of an amide or cyclic containing Michael donor when using a basic catalyst
The examiner disagrees.  
In Example 9, Leake cures poly-(1,3-propanediol ß,ß-styrenedicarboxylate) and neopentylene glycol bis(acetoacetate) with 1,8-diazabicyclo[5.4.0] undec-7-ene, shown below respectfully:

    PNG
    media_image4.png
    140
    227
    media_image4.png
    Greyscale
, where R=benzene and A=propylene,

    PNG
    media_image5.png
    86
    308
    media_image5.png
    Greyscale
, and
    PNG
    media_image6.png
    182
    281
    media_image6.png
    Greyscale
.
Neither the Michael donor nor acceptor contain a nitrogen containing group, which are cured with a tertiary amine having a pKa of 11.6, as evidenced by ECHA (p. 1).
Also note, claim 1 only requires the inclusion of a catalyst or initiator, and does not limit the pKa or type of catalyst/initiator required.

Applicants argue that Huang (WO ‘154) teaches polyester macromers, which is distinct from the claimed composition which includes a first and second cure component that is a polymer or oligomer.
A macromer is an abbreviation for macromolecular monomer and hence it is a monomer and a polymer at the same time, as evidenced by Ito (p. 581).
The instant specification nor WO ‘154 define macromer, polymer or oligomer.  Therefore, the polyester macromer of WO ‘154 reads on applicants’ polymer or oligomer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brieann R Johnston/Primary Examiner, Art Unit 1768